
	

115 HR 5180 IH: Tip Income Protection (TIP) Act of 2018
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 5180
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2018
			Ms. DeLauro (for herself and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide protections for employees receiving tips,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the “Tip Income Protection (TIP) Act of 2018”. 2.Requirements for tips under the Fair Labor Standards Act of 1938Section 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)) is amended—
 (1)by striking receive tips. and inserting receive tips if such employees have elected for the pooling of such tips.; and (2)by adding at the end the following: Except in the case of the pooling of tips as described in the previous sentence, all tips received by any employee, including an employee that is not a tipped employee shall be the property of, and retained by, the employee, including in the case of an employer that pays a tipped employee a cash wage that equals or exceeds the minimum wage under section 6(a)..
			
